Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 1 of 12 PagelD# 672

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JONATHAN SPEIGHT, )
)
Plaintiff, )
)
V. ) Civil Action No. 3:20cv189-HEH
)
LYFT, INC., et al., )
)
)

Defendants.

MEMORANDUM OPINION
(Granting Motions to Compe! Arbitration)

Plaintiff Jonathan Speight (pro se “Plaintiff’) filed this lawsuit in the Richmond
City Circuit Court on February 24, 2020 (ECF No. 1-1), and Defendant Lyft, Inc.
(“Lyft”) subsequently removed the suit to this Court on March 19, 2020 (ECF No. 1).
This matter is before the Court on two Motions to Compel Arbitration. Lyft filed a
Motion to Compel Arbitration (ECF No. 13) and Defendants John Zimmer, Logan Green,
Stephen Taylor, Cabell Rosanelli, and Todd Morgan (“individual Defendants,”
collectively “Defendants”) filed a near-identical Motion to Compel Arbitration (ECF No.
26).

The parties have filed memoranda supporting their respective positions, and the
matter is ripe for this Court’s review. The Court will dispense with oral argument
because the facts and legal contentions are adequately presented in the materials before it,

and oral argument would not aid in the decisional process. See E.D. Va. Local
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 2 of 12 PagelD# 673

Civ. R. 7(J). For the reasons that follow, the Court will grant Defendants’ Motions to
Compel Arbitration and will stay the matter pending arbitration. !

It is well established that district courts must liberally construe a pro se litigant’s
complaint. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006). Courts, however,
need not attempt “to discern the unexpressed intent of the plaintiff.” Jd. Nor does the
requirement of liberal construction excuse a clear failure in the pleadings to allege a
federally cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 390-91 (4th
Cir. 1990). As the United States Court of Appeals for the Fourth Circuit explained in
Beaudett v. City of Hampton, “[t]hough [pro se] litigants cannot, of course, be expected
to frame legal issues with the clarity and precision ideally evident in the work of those
trained in law, neither can district courts be required to conjure up and decide issues
never fairly presented to them.” 775 F.2d 1274, 1276 (4th Cir. 1985).

A “complaint must provide ‘sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.’” Turner v. Thomas, 930 F.3d 640, 644 (4th
Cir. 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Allegations have
facial plausibility ‘when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.’” Tobey

v. Jones, 706 F.3d 379, 386 (4th Cir. 2013) (quoting Igbal, 556 U.S. at 679). A court,

 

! Plaintiff filed a Motion for Defense Deposit and Investment of Funds in the Court Registry
Investment System (ECF No. 20) and three separate motions for default judgment as to
individual Defendants Todd Morgan (ECF No. 28); Todd Morgan, Logan Green, and John
Zimmer (ECF No. 34); and Cabell Rosanelli (ECF No. 39). The Court need not address these
motions at this juncture as the Court will grant Defendants’ Motions to Compel Arbitration and
will stay this matter pending arbitration.
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 3 of 12 PagelD# 674

however, “need not accept legal conclusions couched as facts or unwarranted inferences,
unreasonable conclusions, or arguments.” Turner, 930 F.3d at 644 (quoting Wag More
Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).

Construing Plaintiff's Amended Complaint liberally, Plaintiff brings claims for
breach of contract and for violations of Title VII of the Civil Rights Act of 1964 (“Title
VII”) and the Age Discrimination in Employment Act (“ADEA”). (Am. Compl. 10-13,
ECF No. 8.) Plaintiff also alleges a conspiracy to interfere with civil rights claim under
42 U.S.C. § 1985, as well as state law claims for negligence and fraud, but these claims
are substantively identical to his discrimination and breach of contract claims. (/d. at 8—
13.) Therefore, the Court will only address whether Plaintiff's Title VI], ADEA, and
breach of contract claims are arbitrable.

Broadly, Plaintiff's Title VII and ADEA claims both arise out of allegations that,
based on his age, race, and gender, Defendants denied him a marketing position with
Lyft, failed to provide him support at marketing events that he facilitated on behalf of
Lyft, treated him differently from younger, white employees, excluded him and all men

oes

from a “‘[fJemale’ only driver safety event,” failed to pay him as required by his contract,
and terminated him improperly. (/d. at 1-9.) In support of his breach of contract claim,
Plaintiff restates that Defendants discriminated against him and withheld his pay, and
adds allegations that he was not terminated in compliance with the terms of his contract
and was denied the opportunity to arbitrate or mediate his claims. (/d. at 10-13.)

Plaintiff states in three places in the Amended Complaint that Lyft “never honored

Plaintiff's request for Arbitration or Mediation,” but filed multiple briefs opposing
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 4 of 12 PagelD# 675

Defendants’ Motions to Compel Arbitration. (/d.) Interpreting Plaintiff's Amended
Complaint and filings liberally, the Court will still assess whether Plaintiff's claims are
bound by an arbitration clause.

Plaintiff states that he “is a male, African American who worked as a Lyft driver
and Local Driver Advisory Council Consultant” (“LDAC” Consultant). (/d. at 2.) He
applied for a “Marketing Specialist” position with Lyft on March 26, 2019. (/d.) Lyft
requested a two-minute video on March 27, 2019, as part of the application process for
the marketing position. (/d. at3.) Plaintiff argues that a statistical lack of representation
of people of color in leadership positions at Lyft’s office in Richmond, combined with
the video requirement, demonstrate that he was denied the marketing position based upon
his age and race. (/d. at 3.) The Amended Complaint states that “[aJround [May 22,
2019,] Plaintiff learned that he had not been selected to the Marketing Specialist position
and a significantly younger, white female was hired.” (/d. at 4.)

On May 1, 2019, “Plaintiff was informed that he was selected for a different
position in the Local Driver’s Advisory Council as a consultant.” (/d.) Accordingly, he
signed a consulting agreement (“the Agreement”) on May 2, 2019. (/d.) Plaintiff lays
out the remainder of his allegations in chronological order as occurring between the
execution of the Agreement on May 2, 2019 and his termination around the end of

January, 2020.2 (id. 4-9.) The Agreement is a written agreement, attached to the

 

2 The Amended Complaint states that Plaintiff was “under review” as of January 29, 2020, and
then that he was terminated on February 8, 2019. (/d. at 9.) The exact date of Plaintiff's
termination is unclear because his alleged termination date predates the signing of the contract.
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 5 of 12 PagelD# 676

Amended Complaint, that includes an arbitration provision. (/d. Ex. E, ECF No. 8-6.)
The arbitration provision provides, in relevant part, that:
[A]ny and all claims, disputes or controversies between [Plaintiff] and [Lyft]
arising out of or relating in any way to this Agreement . . . , including any
claims arising out of or related in any way to [Plaintiffs] relationship with
or Services for [Lyft] and/or its affiliates, shall be submitted to final and
binding arbitration to the fullest extent allowed by law. This arbitration
obligation shall apply to any and all claims, causes of action, in law or equity
of any nature whatsoever, whether arising in contract, tort or statute, between
[Plaintiff] and [Lyft] and/or their affiliated entities (including their owners,
directors, managers, employees, agents, and officers) ....
(Id. at 5.) The Agreement further “expressly delegate[s] to the arbitrator the authority to
determine the arbitrability of any dispute, including the scope, applicability, validity, and
enforceability of this arbitration provision.” (/d.)
A party may compel arbitration under the Federal Arbitration Act (“FAA”), 9
U.S.C. § 1, et seq., only if the party establishes:
(1) the existence of a dispute between the parties, (2) a written agreement
that includes an arbitration provision which purports to cover the dispute, (3)
the relationship of the transaction, which is evidenced by the agreement, to

interstate or foreign commerce, and (4) the failure, neglect or refusal of the
defendant to arbitrate the dispute.

Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005) (citing
Adkins v. Labor Ready, Inc., 303 F.3d 496, 500 (4th Cir. 2002)). Any uncertainty
regarding the scope of arbitrable issues agreed to by the parties must be resolved “in
favor of arbitration.” Hill v. PeopleSoft USA, Inc., 412 F.3d 540, 543 (4th Cir. 2005)
(quoting Moses H. Cone Mem’! Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983));
see Adkins, 303 F.3d at 500 (“Underlying this policy is Congress’s view that arbitration

constitutes a more efficient dispute resolution process than litigation.”). Whether a
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 6 of 12 PagelD# 677

dispute is arbitrable is a question of contract interpretation, and courts must give effect to
the parties’ intentions as expressed in their agreement. Wachovia Bank, Nat’l Ass'n v.
Schmidt, 445 F.3d 762, 767 (4th Cir. 2006). The scope of arbitrable issues is “to be
decided by the court, not the arbitrator, ‘[u]nless the parties clearly and unmistakably
provide otherwise.’” Summer Rain v. Donning Co./Publ’rs, Inc., 964 F.2d 1455, 1459
(4th Cir. 1992) (quoting AT&T Techs. v. Comme’ns Workers, 475 U.S. 643, 649 (1986)).
Both the United States Supreme Court and the Fourth Circuit have construed language
demonstrating the parties’ intent “to arbitrate any dispute that ‘ar [ose] out of or related
to’” a contract “to be broad arbitration clauses capable of an expansive reach.” Am.
Recovery Corp. v. Comput. Thermal Imaging, Inc., 96 F.3d 88, 93 (4th Cir. 1996)
(alterations in original).

In deciding whether a dispute is arbitrable, “the court should apply ‘ordinary state-
law principles that govern the formation of contracts.’” Johnson v. Circuit City Stores,
Inc., 148 F.3d 373, 377 (4th Cir. 1998) (quoting First Options of Chicago, Inc. v. Kaplan,
514 U.S. 938, 944 (1995)). “(GJenerally applicable [state] contract defenses, such as
fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements
without contravening [the FAA].” Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687
(1996); see Va. Code § 8.01-581.01 (“A written agreement to submit any existing
controversy to arbitration or a provision in a written contract to submit to arbitration any
controversy thereafter arising between the parties is valid, enforceable and irrevocable,
except upon such grounds as exist at law or in equity for the revocation of any

contract.”).
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 7 of 12 PagelD# 678

The party opposing arbitration bears the burden of proving that the claims are not
appropriate for arbitration. Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 91
(2000). In such an instance, the “court[] should order arbitration of a dispute only where
the court is satisfied that neither the formation of the parties’ arbitration agreement nor
... its enforceability . . . is in issue. Where a party contests either or both matters, ‘the
court’ [not the arbitrator] must resolve the disagreement.” Bates v. Lundy Motors, LLC,
No. 3:16cv133—HEH, 2016 WL 6089827, at *4 (E.D. Va. Sept. 30, 2016), adopted by
Bates v. Lundy, LLC, No. 3:16cv133—HEH, 2016 WL 6089727, at *1 (E.D. Va. Oct. 17,
2016) (quoting Granite Rock Co. v. Int’l Brotherhood of Teamsters, 561 U.S. 287, 299-
300 (2010)).

In this case, Defendants may compel arbitration under the FAA. Plaintiff's
claims, as laid out in the Amended Complaint, evince a dispute between Plaintiff and
Defendants. See Am. Gen. Life & Accident Ins. Co., 429 F.3d at 87. The Agreement
contains an arbitration provision that covers the relationship, including the dispute laid
out in the Amended Complaint, between Plaintiff, Lyft, and the individual Defendants.
See id. The Agreement describes Plaintiff's duties, in part, as consulting “with Lyft local
and HQ team members.” (Am. Compl. Ex. E at 7.) Lyft is an internet-based ridesharing
company. Lyft, Inc., BLOOMBERG (Jan. 26, 2021, 8:00 AM),
https://www.bloomberg.com/profile/company/LYFT:US. Lyft’s principal place of
business is in San Francisco, California. (Am. Compl. Ex. E at 2.) Considering Lyft’s
reliance on the internet for its business operations, and the multistate nature of the

parties’ relationship, the Agreement evidences the relationship of the transaction to
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 8 of 12 PagelD# 679

interstate commerce. See Am. Gen. Life & Accident Ins. Co., 429 F.3d at 87. Finally, as
previously stated, this Court construes Plaintiffs briefs in opposition to Defendants’
Motions to Compel Arbitration as a refusal to arbitrate despite Plaintiff's contradictory
statements in the Amended Complaint. See id.

Plaintiff states four plausible arguments in opposition to Defendants’ Motions to
Compel Arbitration: (1) his claims do not fall within the scope of the arbitration
provision; (2) Defendants’ motions were not timely filed; (3) the Agreement is an unfair
and unconscionable contract of adhesion; and (4) Plaintiff is exempt from the FAA under
9 U.S.C. § 1. First, Plaintiff's claims as alleged in the Amended Complaint fall entirely
within the time period and scope of the parties’ relationship under the Agreement.
Furthermore, the arbitration provision contains expansive language binding the parties to
arbitrate “any claims arising out of or related in any way to [Plaintiff's] relationship” with
Defendants. (Am. Compl. Ex. E at 5.) However, the parties expressly delegated all
issues regarding the arbitrability of any dispute and the scope of the arbitration provision
to the arbitrator. (/d.) Accordingly, the scope of the arbitration clause must be
determined by the arbitrator, not the Court. See Summer Rain, 964 F.2d at 1459. This

Court finds that the arbitration provision in the Agreement requires that Plaintiff's claims

 

3 Plaintiff filed five briefs under various titles in which he purports to reply to Defendants’
Motions to Compel Arbitration. (ECF Nos. 18, 21, 23, 29, 30.) In these filings, Plaintiff raises a
wide variety of arguments and issues ranging from general opinions regarding the Black Lives
Matter movement to additional support for his claims as alleged in the Amended Complaint.
Plaintiff also cites a variety of cases discussing arbitration clauses in the context of the Fair
Labor Standards Act (“FLSA”). (ECF No. 29.) As Plaintiff has not filed any claims under the
FLSA, consideration of these cases is unnecessary. The Court here only addresses Plaintiff's
plausibly relevant and procedurally appropriate arguments.
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 9 of 12 PagelD# 680

as alleged in the Amended Complaint be submitted to arbitration. The Court also submits
to the arbitrator any issues regarding the scope of the arbitration clause or the arbitrability
of any pending dispute.

Second, Defendants’ motions are timely. Lyft filed its Motion to Compel
Arbitration on May 11, 2020 (ECF No. 13), less than twenty-one days after Plaintiff filed
his Amended Complaint on April 27, 2020 (ECF No. 8), and in accordance with Federal
Rule of Civil Procedure 12(a)(1)(A)(). Todd Morgan was served with the Amended
Complaint on June 4, 2020. (ECF No. 24.) Logan Green and John Zimmer were served
with the Amended Complaint on June 8, 2020. (ECF No. 25.) Stephen Taylor and
Cabell Rosanelli have not yet been served. Accordingly, the individual Defendants’
Motion to Compel Arbitration, filed on June 25, 2020 (ECF No. 26), was filed within
twenty-one days of when they were served with the Amended Complaint. See Fed. R.
Civ. P. 12(a)(1)(A)(i).

Third, the Agreement is an enforceable contract. The Agreement was formed in
Virginia, thus Virginia law governs this Court’s analysis of any contract defenses,
including that the Agreement is an unfair or unconscionable contract of adhesion. See
Doctor’s Assocs., Inc., 517 U.S. at 687; see also Va. Code § 8.01-581.01. A contract of
adhesion is a form contract “prepared by one party” and “to be signed by another party in
a weaker position.” PHC-Martinsville, Inc. v. Dennis, No. CL14-483, 2017 WL
4053898, at *2 n.4 (Va. Sept. 14, 2017) (internal citations omitted). Whether the
Agreement is a contract of adhesion is only a factor for this Court to weigh in

determining if the Agreement is unconscionable; contracts of adhesion are not per se
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 10 of 12 PagelD# 681

unconscionable. See id. Furthermore, a party “can implicitly waive” a “public policy”
unconscionability argument “by ratifying the contract and seeking a recovery on it.”
Meuse v. Henry, 819 S.E.2d 220, 230 n.3 (Va. 2018). Plaintiff alleges breach of contract
claims in his Amended Complaint, therefore ratifying the Agreement by seeking recovery
on it, while attempting to discredit it in his opposition brief. Finally, Plaintiff simply
states that the Agreement “is a ‘contract of adhesion’ due to unequal bargaining power,
unfairness, and unconscionability.” (PI. Br. Opp. 6, ECF No. 29.) Considering the
conspicuous lack of evidence or argument before this Court regarding how the

Agreement is unconscionable, the Court finds that the Agreement and the enclosed
arbitration provision are both enforceable.

Plaintiff lastly argues that he is exempt from the FAA under 9 U.S.C. § 1. He
cites, without argument or application to the instant case, a variety of cases discussing the
exceptions to the FAA contained in § 1. (/d. at 10-12.) Section 1 exempts from the FAA
“contracts of employment of seamen, railroad employees, or any other class of workers
engaged in foreign or interstate commerce.” 9 U.S.C. § 1. The United States Supreme
Court held in Circuit City v. Adams that § 1 applies to employment contracts of
transportation workers, not to all employment contracts. 532 U.S. 105, 119 (2001). The
Court further clarified in New Prime, Inc. v. Oliveira that § 1 applies to independent
contractors as well as to employees. 139 S. Ct. 532, 540-44 (2019). “However, § 1 of
the FAA represents a narrowly targeted exception to a well-established, broad preference
in favor of arbitration.” Adkins, 303 F.3d at 505. Plaintiff here was not conducting

“work related to the interstate transportation of goods” under the Agreement as a LDAC

10
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 11 of 12 PagelD# 682

Consultant. Jd. At most, within his broader relationship with Defendants, Plaintiff was
involved in local transportation as a rideshare driver, but the Agreement contemplates
consulting work unrelated to transport. The Court therefore finds that Plaintiff is not
exempted from the FAA.

Defendants ask this Court to dismiss this action pursuant to the binding arbitration
provision, or, in the alternative, to stay the proceeding pending arbitration. However, this
Court’s ability to dismiss an action pursuant to a binding arbitration provision is
unsettled. The FAA states that courts “satisfied that the issue involved . . . is referable to
arbitration . . . shall on application of one of the parties stay the trial of the action until
such arbitration has been had.” 9 U.S.C. § 3. In Choice Hotels International, Inc. v. BSR
Tropicana Resort, Inc., the Fourth Circuit stated that “dismissal is a proper remedy when
all of the issues presented in a lawsuit are arbitrable,” but ultimately held that, because at
least some of the plaintiff's claims were not arbitrable, dismissal of the complaint in its
entirety would not be appropriate. 252 F.3d 707, 709-10, 712 (4th Cir. 2001). Choice
Hotels is at odds with the Fourth Circuit’s earlier opinion, Hooters of America, Inc. v.
Phillips, where the court did not recognize dismissal as an option for courts interpreting
arbitration clauses, but rather stated only that “[w]hen a valid agreement to arbitrate
exists between the parties and covers the matter in dispute, the FAA commands the
federal courts to stay any ongoing judicial proceedings . . . and to compel arbitration.”
173 F.3d 933, 937 (4th Cir. 1999). Courts similarly faced with the Fourth Circuit’s
ambiguity on this point have erred on the side of staying proceedings pending arbitration.

See, e.g., Blount v. Northrup Grumman Info. Tech. Overseas, Inc., No. 1:14cv919, 2014

11
Case 3:20-cv-00189-HEH Document 42 Filed 01/28/21 Page 12 of 12 PagelD# 683

WL 5149704, at *5 (E.D. Va. Oct. 14, 2014); Green v. Zachry Indus., Inc., 36 F. Supp.
3d 669, 678 (W.D. Va. 2014). Absent conclusive authority to the contrary, this Court
will follow the FAA and will stay proceedings pending the outcome of arbitration.
Based on the foregoing analysis, Defendants’ Motions to Compel Arbitration
(ECF Nos. 13, 26) will be granted, and this action will be stayed pending the outcome of
arbitration. The parties will be required to notify the Court as to the outcome of

arbitration within five days following completion of arbitration. An appropriate Order

Anh, s/

Henry E. Hudson
Senior United States District Judge

will accompany this Memorandum Opinion.

Date: Januar 6
Richmond, Virginia

12
